1    DAN H. COOPER, BAR NO. 004900
     Cooper & Udall, P.C.
2    136 W. Simpson Street
3
     Tucson, AZ 85701
     (520) 770-1414
4    dcooper@cooperudall.com

5
                        IN THE UNITED STATES DISTRICT COURT
6
                                 FOR THE DISTRICT OF ARIZONA
7

8    UNITED STATES OF AMERICA,                   )   CR-18-2114TUC-JAS
                                                 )
9                   Plaintiff,                   )
            vs.                                  )   MOTION TO CONTINUE TRIAL
10                                               )   AND PLEA DEADLINE
     STEVE KENNY GABLE,                          )
11
                                                 )
12                  Defendant.                   )
                                                 )   (5th Unopposed)
13

14          It is expected that excludable delay under Title 18, United States Code,
15
     §3161(h)(1)(F) will occur as a result of this motion or an order based thereon.
16
            Defendant, Steve Gable, by and through his attorney undersigned, Dan H.
17
     Cooper, respectfully requests this Court to continue all scheduled dates including the plea
18
     deadline of May 22, 2020 and trial date of June 9, 2020. This request is being made due
19
     to the current situation with COVID-19. We anticipate a change of plea, which is in the
20

21   process of being scheduled.

22          Therefore, it is respectfully requested that a continuance be granted. Assistant

23   United States Attorney, Angela Woolridge, has no objection to this motion.
24
                            RESPECTFULLY SUBMITTED this 21st              day of May, 2020.
25

26                                                        By_s/ Dan H. Cooper
                                                             Dan H. Cooper
